In an action to recover damages for fraud and the reasonable value of work, labor, and materials, the appeal is from so much of an order as denies appellants’ motion to modify a prior order, which granted a preliminary trial, on specific questions, of the issue of fraud in the inception of contracts between the parties. Pending such preliminary trial, respondents’ application to stay all proceedings and to compel arbitration pursuant to the contracts was *763ordered held in abeyance. Appellants, by the motion to modify the prior order, sought to avoid the preliminary trial and to have the entire litigation determined in a trial of the general issues. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ. concur.